INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT is made and entered into as of the __th day of
_________, 20___ (the “Agreement”), by and between Neah Power Systems, Inc., a
Nevada corporation (the “Company”), and _________________________ (the
“Indemnitee”), with reference to the following facts:
 
A.           The Company desires the benefits of having Indemnitee serve as an
officer and/or director secure in the knowledge that any expenses, liability
and/or losses incurred by him or her in his or her good faith service to the
Company will be borne by the Company or its successors and assigns.
 
B.           Indemnitee is willing to serve in his or her position with the
Company only on the condition that he or she be indemnified for such expenses,
liability and/or losses.
 
C.           The Company and Indemnitee recognize the increasing difficulty in
obtaining liability insurance for directors, officers and agents of a
corporation at reasonable cost.
 
D.           The Company and Indemnitee recognize that there has been an
increase in litigation against corporate directors, officers and agents.
 
E.           The Company’s Bylaws, as amended and restated, provide for the
indemnification of officers and directors, and further provide that the rights
of indemnification provided in the Bylaws are not exclusive of other rights a
person may have, including rights under agreements.
 
F.           Section 78.751 of the Nevada General Corporation Law permits a
corporation organized under Nevada law to enter into agreements with respect to
indemnification.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.           Definitions.  For purposes of this Agreement:
 
1.1           “Agent” shall mean any person who is or was a director, officer,
employee or agent of the Company, or a subsidiary of the Company whether serving
in such capacity or as a director, officer, employee, agent, fiduciary or other
official of another corporation, joint venture, trust or other enterprise at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company.
 
1.2           “Change of Control” shall mean the occurrence of any of the
following events after the date of this Agreement:
 
(a)           A change in the composition of the board of directors of the
Company (the “Board”), as a result of which fewer than two-thirds of the
incumbent directors are directors who either (a) had been directors of the
Company 24 months prior to such change or (b) were elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
directors who had been directors of the Company 24 months prior to such change
and who were still in office at the time of the election or nomination; or
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)           Any “person” (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”), as amended), through
the acquisition or aggregation of securities is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Capital Stock”); provided,
however, that any change in ownership of the Company’s securities by any person
resulting solely from a reduction in the aggregate number of outstanding shares
of Capital Stock, and any decrease thereafter in such person’s ownership of
securities, shall be disregarded until such person increases in any manner,
directly or indirectly, such person’s beneficial ownership of any securities of
the Company.
 
1.3           “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.
 
1.4           “Expenses” shall be broadly construed and shall include, without
limitation, (a) all direct and indirect costs incurred, paid or accrued, (b) all
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, food and lodging expenses while traveling, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service,
freight or other transportation fees and expenses, (c) all other disbursements
and out-of-pocket expenses, (d) amounts paid in settlement, to the extent not
prohibited by Nevada Law, and (e) reasonable compensation for time spent by
Indemnitee for which he or she is otherwise not compensated by the Company or
any third party, actually and reasonably incurred in connection with or arising
out of a Proceeding, including a Proceeding by Indemnitee to establish or
enforce a right to indemnification under this Agreement, applicable law or
otherwise.
 
1.5           “Independent Counsel” shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent:  (a) the Company, an affiliate of the Company or Indemnitee in any
matter material to either party or (b) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.
 
1.6           “Liabilities” shall mean liabilities of any type whatsoever,
including, but not limited to, judgments or fines, ERISA or other excise taxes
and penalties, and amounts paid in settlement (including all interest,
assessments or other charges paid or payable in connection with any of the
foregoing) actually and reasonably incurred by Indemnitee in connection with a
Proceeding.
 
1.7           “Nevada Law” means the Nevada General Corporation Law, as amended
and in effect from time to time or any successor or other statutes of Nevada
having similar import and effect.
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.8           “Proceeding” shall mean any pending, threatened or completed
action, hearing, suit or any other proceeding, whether civil, criminal,
arbitrative, administrative, investigative or any alternative dispute resolution
mechanism, including without limitation any such Proceeding brought by or in the
right of the Company.
 
2.           Employment Rights and Duties. Subject to any other obligations
imposed on either of the parties by contract or by law, and with the
understanding that this Agreement is not intended to confer employment rights on
either party which they did not possess on the date of its execution, Indemnitee
agrees to serve as a director or officer so long as he or she is duly appointed
or elected and qualified in accordance with the applicable provisions of the
Articles of Incorporation (the “Articles”) and Bylaws (the “Bylaws”) of the
Company or any subsidiary of the Company and until such time as he or she
resigns or fails to stand for election or until his or her employment
terminates. Indemnitee may from time to time also perform other services at the
request, or for the convenience of, or otherwise benefiting the
Company.  Indemnitee may at any time and for any reason resign or be removed
from such position (subject to any other contractual obligation or other
obligation imposed by operation of law), in which event the Company shall have
no obligation under this Agreement to continue Indemnitee in any such position.
 
2.1           Directors’ and Officers’ Insurance.
 
(a)           The Company hereby covenants and agrees that, so long as
Indemnitee shall continue to serve as a director or officer of the Company and
thereafter so long as Indemnitee shall be subject to any possible Proceeding,
the Company, subject to Section 2.1(c), shall maintain directors’ and officers’
insurance in full force and effect.
 
(b)           In all policies of directors’ and officers’ insurance, Indemnitee
shall be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors or officers most favorably insured by such policy.
 
(c)           The Company shall have no obligation to maintain directors’ and
officers’ insurance if the Company determines in good faith that such insurance
is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, or the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit.
 
(d)           If, at the time of the receipt by the Company of a notice of a
“Claim” as that term or any similar term is defined under any policy of
directors’ and officers’ liability insurance maintained by the Company, the
Company shall give prompt notice of the commencement of such Claim to the
insurer(s) in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Claim in accordance with the terms of such policies.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.           Indemnification. The Company shall indemnify Indemnitee to the
fullest extent authorized or permitted by Nevada Law in effect on the date
hereof, and as Nevada Law may from time to time be amended (but, in the case of
any such amendment, only to the extent such amendment permits the Company to
provide broader indemnification rights than Nevada Law permitted the Company to
provide before such amendment).  Without in any way diminishing the scope of the
indemnification provided by this Section 3, the Company shall indemnify
Indemnitee if and whenever he or she is or was a witness, party or is threatened
to be made a witness or a party to any Proceeding, by reason of the fact that he
or she is or was an Agent or by reason of anything done or not done, or alleged
to have been done or not done, by him or her in such capacity, against all
Expenses and Liabilities actually and reasonably incurred by Indemnitee or on
his or her behalf in connection with the investigation, defense, settlement or
appeal of such Proceeding. In addition to, and not as a limitation of, the
foregoing, the rights of indemnification of Indemnitee provided under this
Agreement shall include those rights set forth in Sections 4, 5 and 6 below.
 
4.           Payment of Expenses.
 
4.1           All Expenses incurred by or on behalf of Indemnitee shall be
advanced by the Company to Indemnitee within 20 days after the receipt by the
Company of a written request for such advance which may be made from time to
time, whether prior to or after final disposition of a Proceeding (unless there
has been a final determination by a court of competent jurisdiction that
Indemnitee is not entitled to be indemnified for such Expenses).  Indemnitee’s
entitlement to advancement of Expenses shall include those incurred in
connection with any Proceeding by Indemnitee seeking a determination, an
adjudication or an award in arbitration pursuant to this Agreement.  The
requests shall reasonably evidence the Expenses incurred by Indemnitee in
connection therewith.  Indemnitee hereby undertakes to repay the amounts
advanced if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified pursuant to the terms of this Agreement.
 
4.2           Notwithstanding any other provision in this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith.
 
5.           Procedure for Determination of Entitlement to Indemnification.
 
5.1           Whenever Indemnitee believes that he or she is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification (the “Indemnification Request”) to the Company to
the attention of the Chief Executive Officer with a copy to the Corporate
Secretary.  This request shall include documentation or information which is
necessary for the determination of entitlement to indemnification and which is
reasonably available to Indemnitee.  Determination of Indemnitee’s entitlement
to indemnification shall be made no later than 60 days after receipt of the
Indemnification Request.  The Chief Executive Officer or the Secretary shall,
promptly upon receipt of Indemnitee’s request for indemnification, advise the
Board in writing that Indemnitee has made such request for indemnification.
 
5.2           The Indemnification Request shall set forth Indemnitee’s selection
of which of the following forums shall determine whether Indemnitee is entitled
to indemnification:
 
 
-4-

--------------------------------------------------------------------------------

 
 
(1)           A majority vote of a quorum of the Board consisting of Directors
who are not parties to the action with respect to which indemnification is
sought.
 
(2)           A written opinion of an Independent Counsel (provided that a
quorum as set forth in (1) above does not exist or if such Directors as set
forth in (1) above so direct).
 
(3)           A majority vote of the stockholders.
 
(4)           The court in which the Proceeding is or was pending upon
application by Indemnitee.  The Company agrees to bear any and all costs and
expenses incurred by Indemnitee or the Company in connection with the
determination of Indemnitee’s entitlement to indemnification by any of the above
forums.
 
6.           Presumptions and Effect of Certain Proceedings. No initial finding
by the Board, its counsel, Independent Counsel, arbitrators or the stockholders
shall be effective to deprive Indemnitee of the protection of this indemnity,
nor shall a court or other forum to which Indemnitee may apply for enforcement
of this indemnity give any weight to any such adverse finding in deciding any
issue before it.  Upon making a request for indemnification, Indemnitee shall be
presumed to be entitled to indemnification under this Agreement and the Company
shall have the burden of proof by clear and convincing evidence to overcome that
presumption in reaching any contrary determination.  The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, (a)
adversely affect the rights of Indemnitee to indemnification except as
indemnification may be expressly prohibited under this Agreement, (b) create a
presumption that Indemnitee did not act in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Company or (c) with respect to any criminal action or proceeding, create a
presumption that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
 
7.           Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses.
 
7.1           In the event that (a) an initial determination is made that
Indemnitee is not entitled to indemnification, (b) advances for Expenses are not
made when and as required by this Agreement, (c) payment has not been timely
made following a determination of entitlement to indemnification pursuant to
this Agreement or (d) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in a court of competent
jurisdiction of his or her entitlement to such indemnification or advance.
Alternatively, Indemnitee at his or her option may seek an award in
arbitration.  If the parties are unable to agree on an arbitrator, the parties
shall provide JAMS (“JAMS”) with a statement of the nature of the dispute and
the desired qualifications of the arbitrator.  JAMS will then provide a list of
three available arbitrators.  Each party may strike one of the names on the
list, and the remaining person will serve as the arbitrator.  If both parties
strike the same person, JAMS will select the arbitrator from the other two
names.  The arbitration award shall be made within 90 days following the demand
for arbitration.  Except as set forth herein, the provisions of Nevada Law shall
apply to any such arbitration.  The Company shall not oppose Indemnitee’s right
to seek any such adjudication or arbitration award.  In any such proceeding or
arbitration Indemnitee shall be presumed to be entitled to indemnification under
this Agreement and the Company shall have the burden of proof by clear and
convincing evidence to overcome that presumption.
 
 
-5-

--------------------------------------------------------------------------------

 
 
7.2           An initial determination, in whole or in part, that Indemnitee is
not entitled to indemnification shall create no presumption in any judicial
proceeding or arbitration that Indemnitee has not met the applicable standard of
conduct for, or is otherwise not entitled to, indemnification.
 
7.3           If an initial determination is made or deemed to have been made
pursuant to the terms of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in the absence
of (a) a misrepresentation of a material fact by Indemnitee in the request for
indemnification or (b) a specific finding (which has become final) by a court of
competent jurisdiction that all or any part of such indemnification is expressly
prohibited by law.
 
7.4           The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, will be inadequate, impracticable
and difficult of proof, and further agree that such breach would cause
Indemnitee irreparable harm.  Accordingly, the Company and Indemnitee agree that
Indemnitee shall be entitled to temporary and permanent injunctive relief to
enforce this Agreement without the necessity of proving actual damages or
irreparable harm.  The Company and Indemnitee further agree that Indemnitee
shall be entitled to such injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of posting bond or other undertaking in connection therewith.  Any such
requirement of bond or undertaking is hereby waived by the Company, and the
Company acknowledges that in the absence of such a waiver, a bond or undertaking
may be required by the court.
 
7.5           The Company shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding and enforceable.  The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.
 
7.6           Expenses incurred by Indemnitee in connection with his or her
request for indemnification under, seeking enforcement of, or to recover damages
for breach of this Agreement shall be borne and advanced by the Company.
 
8.           Other Rights to Indemnification. Indemnitee’s rights of
indemnification and advancement of expenses provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under applicable law, the Articles, the Bylaws, an employment
agreement, a vote of stockholders or Disinterested Directors, insurance or other
financial arrangements or otherwise.
 
9.           Limitations on Indemnification. No indemnification pursuant to
Section 3 shall be paid by the Company nor shall Expenses be advanced pursuant
to Section 3:
 
9.1           Insurance. To the extent that Indemnitee is reimbursed pursuant to
such insurance as may exist for Indemnitee’s benefit.  Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Company pursuant to this Agreement by assigning to the Company any claims
under such insurance to the extent Indemnitee is paid by the
Company.  Indemnitee shall reimburse the Company for any sums he or she receives
as indemnification from other sources to the extent of any amount paid to him or
her for that purpose by the Company;
 
 
-6-

--------------------------------------------------------------------------------

 
 
9.2           Section 16(b). On account and to the extent of any wholly or
partially successful claim against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) or the Securities Exchange Act of 1934, as
amended, and amendments thereto or similar provisions of any federal, state or
local statutory law; or
 
9.3           Indemnitee’s Proceedings. Except as otherwise provided in this
Agreement, in connection with all or any part of a Proceeding which is initiated
or maintained by or on behalf of Indemnitee, or any Proceeding by Indemnitee
against the Company or its directors, officers, employees or other agents,
unless (a) such indemnification is expressly required to be made by Nevada Law,
(b) the Proceeding was authorized by a majority of the Disinterested Directors
(c) there has been a Change of Control or (d) such indemnification is provided
by the Company, in its sole discretion, pursuant to the powers vested in the
Company under Nevada Law.
 
10.           Duration and Scope of Agreement; Binding Effect. This Agreement
shall continue so long as Indemnitee shall be subject to any possible Proceeding
subject to indemnification by reason of the fact that he or she is or was an
Agent and shall be applicable to Proceedings commenced or continued after
execution of this Agreement, whether arising from acts or omissions occurring
before or after such execution.  This Agreement shall be binding upon the
Company and its successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company) and shall inure to
the benefit of Indemnitee and his or her spouse, assigns, heirs, devisees,
executors, administrators and other legal representatives.
 
11.           Notice by Indemnitee and Defense of Claims. Indemnitee agrees
promptly to notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter which may be subject to indemnification hereunder,
whether civil, criminal, arbitrative, administrative or investigative; but the
omission so to notify the Company will not relieve it from any liability which
it may have to Indemnitee if such omission does not actually prejudice the
Company’s rights and, if such omission does prejudice the Company’s rights, it
will relieve the Company from liability only to the extent of such prejudice;
nor will such omission relieve the Company from any liability which it may have
to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding:
 
(a)           The Company will be entitled to participate therein at its own
expense;
 
(b)           Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee.  After notice from the Company to Indemnitee of its
election so to assume the defense thereof and the assumption of such defense,
the Company will not be liable to Indemnitee under this Agreement for any
attorney fees or costs subsequently incurred by Indemnitee in connection with
Indemnitee’s defense except as otherwise provided below.  Indemnitee shall have
the right to employ his or her counsel in such Proceeding but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof and the assumption of such defense shall be at
the expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of the defense of such action or that the Company’s counsel may not
be adequately representing Indemnitee or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of counsel shall be at the expense of the Company;
and
 
 
-7-

--------------------------------------------------------------------------------

 
 
(c)           The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall not settle any action or claim
which would impose any limitation or penalty on Indemnitee without Indemnitee’s
written consent.  Neither the Company nor Indemnitee will unreasonably withhold
its consent to any proposed settlement.
 
11.2           Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to
Indemnitee in whole or part, the Company shall, in such an event, after taking
into account, among other things, contributions by other directors and officers
of the Company pursuant to indemnification agreements or otherwise, and, in the
absence of personal enrichment, acts of intentional fraud or dishonesty or
criminal conduct on the part of Indemnitee, contribute to the payment of
Indemnitee’s losses to the extent that, after other contributions are taken into
account, such losses exceed: (i) in the case of a director of the Company or any
of its subsidiaries who is not an officer of the Company or any of such
subsidiaries, the amount of fees paid to the director for serving as a director
during the 12 months preceding the commencement of the Proceeding; or (ii) in
the case of a director of the Company or any of its subsidiaries who is also an
officer of the Company or any of such subsidiaries, the amount set forth in
clause (i) plus 5% of the aggregate cash compensation paid to said director for
service in such office(s) during the 12 months preceding the commencement of the
Proceeding; or (iii) in the case of an officer of the Corporation or any of its
subsidiaries, 5% of the aggregate cash compensation paid to such officer for
service in such office(s) during the 12 months preceding the commencement of
such Proceeding.
 
12.           Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
 
 
-8-

--------------------------------------------------------------------------------

 
 
13.           Miscellaneous Provisions.
 
13.1           Severability; Partial Indemnity. If any provision or provisions
of this Agreement (or any portion thereof) shall be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable for any reason whatever:
(a) such provision shall be limited or modified in its application to the
minimum extent necessary to avoid the invalidity, illegality or unenforceability
of such provision; (b) the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby; and (c) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision (or portion thereof) held invalid, illegal or unenforceable. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of any Expenses or Liabilities of any type
whatsoever incurred by him or her in the investigation, defense, settlement or
appeal of a Proceeding but not entitled to all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for such total amount except as
to the portion thereof for which it has been determined pursuant to Section 5
hereof that Indemnitee is not entitled.
 
13.2           Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
13.3           Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent not now or hereafter
prohibited by law.
 
13.4           Headings. The headings of the Sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
13.5           Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties to this Agreement.  No waiver of any provision of this Agreement shall
be deemed to constitute a waiver of any of the provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.  No waiver of any
provision of this Agreement shall be effective unless executed in writing.
 
13.6           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (ii) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:
 
(a) If to Indemnitee, to:
_____________________________
_____________________________
_____________________________
 
Telephone: ____________________
Telefax: ______________________
 
(b)  If to the Company to:
c/o Neah Power Systems, Inc.
22118 20th Avenue SE, Suite 142
Bothell, Washington
Telephone: (425) 424-3324
Telefax: (425) 483-8454
Attention: Board of Directors
 
 
-9-

--------------------------------------------------------------------------------

 
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
13.7           Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Nevada, as applied to contracts between Nevada residents entered into
and to be performed entirely within Nevada.
 
13.8           Entire Agreement. This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Sections 8 and 2.1 hereof.
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on the day and year first above written.
 

  NEAH POWER SYSTEMS, INC.          
 
By:
       
Name:
     
Title:
                   
INDEMNITEE
            By:        
Name:
     
Title:
 

 
 
-11-

--------------------------------------------------------------------------------

 